     5:15-cv-03064-KDW             Date Filed 03/17/21   Entry Number 42        Page 1 of 1




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA

WILLIAM KINLAW,                               )     Civil Action No. 5:15-cv-03064-KDW
                                              )
                      Plaintiff,              )
                                              )
             v.                               )
                                              )
ANDREW SAUL, 1                                )
Commissioner of Social Security               )
Administration,                               )
                                              )
                      Defendant.              )


                                             ORDER

       AND NOW, this 17th day of March, 2021, upon consideration of the Defendant's

Unopposed Motion to Remand and any response thereto, it is hereby ORDERED that the

Defendant’s motion is granted and this action is remanded to the Commissioner for further

evaluation under the fourth sentence of 42 U.S.C. § 405(g).

       IT IS SO ORDERED.




March 17, 2021                                                Kaymani D. West
Florence, South Carolina                                      United States Magistrate Judge




1
    On June 17, 2019, Andrew Saul became the Commissioner of Social Security and is
automatically substituted as a party pursuant to Fed. R. Civ. P. 25(d). See also Section 205(g) of
the Social Security Act, 42 U.S.C. § 405(g) (providing that an action survives regardless of any
change in the person occupying the office of Commissioner of Social Security).
